Citation Nr: 9916006	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-45 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected chondromalacia of 
the right medial femoral condyle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 22 to February 
28, 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the RO.  
The Board remanded the appeal to the RO for additional 
development in June 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disability is manifested by 
complaints of pain, limitation of flexion to 90 degrees; 
extension limited by 20 degrees, chondrocalcinosis, and 
minimal osteoarthritis, with no instability, subluxation, or 
effusion.  



CONCLUSION OF LAW

The criteria for a rating in excess of the 40 percent 
evaluation currently assigned for the service-connected right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71b, Part 4, including 
Diagnostic Code 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidentiary record indicates that the veteran was ordered 
to active service from the Navy Reserves on January 22, 1973, 
and was medically discharged by reason of a pre-existing 
disability (unrelated to his current claim) on February 28, 
1973.  

The service medical records indicate that the veteran hit his 
right knee on a bed while in basic training on February 11, 
1973, and was seen at an orthopedic clinic for effusion in 
the knee.  The veteran was placed on crutches for one week, 
and was walking without assistance when seen on follow-up 
examination on February 21, 1973.  At that time, the veteran 
complained that his knee "gave way" but he denied any 
locking.  On examination, he had full range of motion in the 
knee, and there was no evidence of effusion.  X-ray studies 
were negative, and there was no evidence of instability or 
subluxation.  There was thickening of the capsule superior to 
the joint line with local tenderness.  The impression 
included contusion of the right knee and no internal 
derangement.  A Medical Board Report dated February 21, 1973 
indicated that the veteran had made a satisfactory recovery 
with the right knee prior to discharge.  

When examined by VA in July 1973, the veteran complained of 
pain and weakness in his right knee, and that the knee gave 
way and was very stiff.  The veteran also reported that he 
could not straighten his knee out to a normal position, and 
that he could not work because of his knee problems.  On 
examination, the veteran held his right knee rigid in a 
position of about 10-degrees of flexion and would not move 
it.  The joint appeared to be stable, and there was no 
evidence of muscle atrophy or swelling in the knee.  X-ray 
studies of the knee were negative.  The examiner indicated 
that he found nothing abnormal with the veteran's right knee, 
and that he suspected somatization of a very high degree 
"for obvious reasons."  The diagnoses included contusion of 
the right knee with alleged residuals; the latter not found.  

A VA hospital summary report dated in August 1973 indicated 
that the veteran had a loss of 10 degrees of full extension, 
and that he was able to flex the knee to 140 degrees.  The 
report indicated that a physical examination of the veteran's 
right knee was unremarkable except for some medial joint line 
tenderness.  An arthroscopy of the knee was likewise 
unremarkable except for chondromalacia of the right medial 
femoral condyle.  

By rating action in December 1973 service connection was 
established for chondromalacia of the right medial femoral 
condyle, and a 10 percent evaluation was assigned, effective 
from March 1, 1973.  

By rating action in June 1974, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.30, based 
on convalescence following the arthroscopy in August 1973.  
The total rating was effective from August 10, 1973, then 
reduced to a 20 percent schedular rating, effective from 
February 1, 1974.  

Based on findings from an April 1975 VA examination that 
showed flexion in the veteran's right knee to 95 degrees with 
marked pain, and extension limited to 25 degrees, the RO 
granted an increased rating to 40 percent, effective from 
February 1, 1974.  That rating has remained in effect ever 
since.  

VA orthopedic outpatient records show that the veteran was 
seen for right knee complaints on several occasion between 
February and August 1996.  The veteran's complaints and the 
pertinent physical findings were essentially the same on all 
of the outpatient reports which showed joint line tenderness 
and decreased range of motion in the right knee.  The veteran 
reported that his knee gave way, and that he was not able to 
straighten his right leg out completely.  In February 1996, 
there was some tenderness and edema in the lateral patella 
area.  Active range of motion was from 30 to 70 degrees, with 
passive motion from 0 to 90 degrees.  There was no evidence 
of anterior or medial/lateral laxity.  The assessment was 
lateral patella and joint line pain.  

When seen in March 1996, the veteran was noted to have had a 
right-sided cerebrovascular accident in 1988.  On 
examination, there was no evidence of effusion, and strength 
was decreased in both lower extremities; the left greater 
than the right.  Active range of motion of the right knee was 
from 0 to 105 degrees, with passive motion from 0 to 125, 
degrees.  When seen in April 1996, there was mild effusion, 
patellofemoral crepitus, and lateral joint line tenderness.  
Lachman's' testing was negative.  In May 1996, there was no 
effusion, and patellofemoral crepitus was mild.  Active range 
of motion of the right knee was from 0 to 105 degrees with 
pain, and passive motion was from 0 to 125, degrees.  The 
report also indicated that an MRI in April 1996 indicated 
that there was a possible tear of the meniscus and partial 
tear of the anterior cruciate ligament.  In August 1996, the 
veteran complained of persistent pain and swelling, and 
reported that his knee brace kept his knee from giving way.  
On examination, there was no effusion or instability to 
eversion or inversion.  Flexion was to 90 degrees with 
extension to 20 degrees.  

A VA Discharge Summary report in November 1996 indicated that 
the veteran was admitted for an arthroscopy of the right 
knee.  At that time, the veteran reported that he sustained a 
fracture of his right knee that resulted in cartilage damage 
while in service from 1973 to 1975.  The veteran reported 
that since the injury, he had periods of locking and giving 
way of the knee, and that he could not straighten out his leg 
completely.  On examination, there was no evidence of 
anterior or posterior instability.  There was 10 degrees of 
opening on valgus stress, and the medial and lateral joint 
lines were tender.  There was no evidence of medial meniscus 
extrusion on physical examination.  Range of motion was from 
15 to 100 degrees, with patellofemoral crepitus throughout 
the movement.  Leg lengths were equal.  The veteran's gait 
was remarkable for Trendelenburg when walking on the left 
lower extremity and an antalgic gait on the right.  

Arthroscopic examination at that time revealed no evidence of 
a meniscus tear in the right knee, and the anterior and 
posterior cruciate ligaments were intact.  The examination 
was positive for a Grade III medial femoral condyle 
osteochondral defect at the articulation of the 
patellofemoral joint.  The examination was otherwise 
completely normal.  The examiner commented that it was 
remarkable that the veteran had 15 degree blocked extension 
preoperatively but could fully extend his right knee under 
anesthesia prior to the operation.  Except for pain and some 
swelling and limitation of motion in the knee following 
surgery, the veteran's recovery was uneventful.  The 
discharge diagnoses included chondromalacia and medial 
femoral condyle osteochondral defect of the right knee.  

By rating action in February 1997, the veteran was assigned a 
temporary total rating under the provision of 38 C.F.R. 
§ 4.30 for convalescence following surgery, effective from 
November 6, 1996.  The veteran was then assigned a schedular 
rating of 40 percent, effective from January 1, 1997.  

A VA orthopedic progress note indicated that the veteran was 
seen in February 1997, but that his medical records were not 
available.  On examination, the veteran lacked 20 degrees of 
extension, with flexion to 85 degrees.  

Private medical records received in April 1997, showed that 
the veteran received physical therapy over a period of 
several weeks following the arthroscopic examination in 
November 1996.  

When examined by VA in May 1997, there was no evidence of 
swelling or obvious deformity in the right knee, and the 
surgical scars were well healed.  There was some evidence of 
quadriceps atrophy in the right lower extremity.  The 
examiner noted that the veteran had a history of a stroke and 
had left side weakness in the upper and lower extremities.  
The veteran had full extension of the right knee with flexion 
possible to 100 degrees.  He could stand on his toes and 
heels and could squat.  X-ray studies revealed evidence of 
chondrocalcinosis.  The diagnosis was chondrocalcinosis of 
the right knee with limited motion.  

A VA Discharge Summary report in October 1997 shows that the 
veteran was admitted for complaints of chest discomfort in 
September 1997, after substance abuse.  The veteran was 
detoxified and was then evaluated and accepted into the 
substance abuse treatment program.  Apparently, during this 
time, the veteran was standing while on a bus trip with his 
peers when the bus was rear-ended by an automobile.  The 
veteran was knocked forward into a seat, hitting and twisting 
his right knee and his left wrist.  X-ray studies of the 
right knee showed chondrocalcinosis suggestive of "CPD" but 
there was no evidence of joint effusion or acute trauma.  
During his hospital stay, the veteran's symptoms resolved and 
he participated in all activities.  

A VA outpatient progress note in December 1997 indicated that 
the veteran was seen for right knee and left arm pain.  On 
examination, there was moderate lateral inferior joint pain 
but no effusion.  When seen for unrelated problems in June 
1998, the veteran reported that Motrin helped his knee pain 
but that he wanted a prescription for Percocet or "Viodin."  
At that time, range of motion of the right knee was from 10 
to 110 degrees.  The surgical scars were well healed and 
there was no evidence of effusion or joint line tenderness.  
Lachman's sign was also negative.  The assessment included 
right knee pain with history of chondromalacia.  

When examined by VA in September 1998, the veteran complained 
of a constant dull aching pain in his right knee.  On 
examination, the veteran walked with a single platform crutch 
due to feelings of instability in the right knee.  The 
veteran was ambulatory with a 20 degree flexion contracture 
of the right knee.  Active flexion was possible to 90 
degrees.  Lachman's sign was negative and the collateral 
ligaments were intact on varus and valgus stress testing with 
20 degrees of knee flexion.  There was a 1-inch increased 
circumference in the veteran's right knee and calf 
musculature when compared with the left side.  The veteran 
complained of tenderness on palpation over the right lateral 
tibial plateau, and the right leg was 11/2 inches shorter than 
the left leg as measured from the anterior superior spine to 
the medial malleolus due to the knee flexion contracture.  
Sensory and vascular examination of the right foot was within 
normal limits.  Extensor hallucis longus power was rated as 
normal and deep tendon reflexes were hypoactive but equal, 
bilaterally in the lower extremities.  X-ray studies showed 
minimal post-traumatic osteoarthritic changes.  The diagnosis 
was chondromalacia of the right lateral tibial plateau, rule 
out osteoarthritis.  

The examiner noted that he had reviewed the claims folder 
prior to his examination.  In response to specific questions 
posed in the June 1998 Board remand, the examiner provided 
the following:  1) the veteran had limited range of motion in 
the right knee and lacked 20 degrees of complete extension, 
with active flexion to 90 degrees.  2) the veteran's cruciate 
and collateral ligaments were intact upon stress with 20 
degrees of knee flexion.  3) the veteran exhibited weakened 
movement, excessive fatigability, and incoordination of 
movement upon active and passive movement of the right knee 
during the examination.  4) in responding to the question of 
whether pain could significantly limit functional ability 
during flare-ups or when repeatedly over time, the examiner 
indicated that he was "unable to comment on the disability 
of the [veteran's] right knee except at the time of my 
examination without speculation."  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations and VA outpatient treatment records have been 
obtained.  The record is complete, and the Board finds that 
there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

The veteran is currently assigned a 40 percent evaluation for 
his service-connected right knee disability under the 
provisions of DC 5261, which provides as follows:  

5261  Leg, limitation of extension:  
  Extension limited to 
45°..........................................................................    50
  Extension limited to 
30°..........................................................................    40 
  Extension limited to 
20°..........................................................................    30 
  Extension limited to 
15°..........................................................................    20
  Extension limited to 
10°..........................................................................    10
  Extension limited to 
5°...........................................................................      0 

Other applicable codes under which the veteran's service-
connected right knee disability may be rated include:  


5256  Knee, ankylosis of:  
  Extremely unfavorable, in flexion at an angle of 45° or 
more......................    60
  In flexion between 20° and 
45°.................................................................    50 
  In flexion between 10° and 
20°.................................................................    40
  Favorable angle in full extension, or in slight flexion 
between 
   0° and 10°.................................................................................    30

5257  Knee, other impairment:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................................    30
    
Moderate.......................................................
.......................................   20
    
Slight.........................................................
..........................................    10

5260  Leg, limitation of flexion:  
  Flexion limited to 
15°.............................................................................    
30
  Flexion limited to 
30°.............................................................................    
20
  Flexion limited to 
45°.............................................................................    
10
  Flexion limited to 
60°.............................................................................      
0

5258  Cartilage, semilunar, dislocated, with frequent 
episodes 
           of "locking," pain, and effusion into the 
joint.................................    20

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1998).  

In considering the claim for increase under DC 5261, the 
objective evidence shows that the veteran's right knee was 
limited to 20 degrees of extension on the most recent VA in 
September 1998.  Limitation of extension has not been shown 
at any time to be 45 degrees or to more nearly approximate 
the criteria contemplating 45 degrees of limited flexion.  In 
summary, the totality of the evidence does not demonstrate 
limitation of extension of the right knee to 45degrees which 
is necessary for a rating in excess of the 40 percent rating 
currently assigned under DC 5261.  

Other provisions of the rating schedule must also be 
considered.  Schafrath, Id.  In order to receive a higher 
evaluation, the veteran would have to demonstrate favorable 
ankylosis flexion between 20 and 45 degrees (DC 5256).  The 
medical examinations of record do not show ankylosis of the 
knee.  While the veteran claims that his right knee 
periodically gives way, there is no objective medical 
evidence of any instability or subluxation in the knee joint.  
Accordingly, the Board finds no basis for the assignment of 
an increased evaluation under any of the provision of the 
rating schedule discussed above or consideration of a 
separate rating for instability.  See VAOPGCPREC 9-98 (Aug. 
1998) wherein separate ratings may be assigned for the 
limitation of motion attributable to arthritis and any knee 
instability.

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

While the VA examiner in September 1998 indicated that the 
veteran exhibited weakened movement, excessive fatigability 
and incoordination of movement on active and passive movement 
during the examination, he stated that he could not offer an 
opinion as to the degree of additional range of motion loss 
without resorting to speculation.  Inasmuch as the examiner 
was not able to quantify the degree of additional range of 
motion loss without resorting to speculation, the Board is, 
likewise, unable to offer any such opinion as that would 
require a degree of medical expertise which the Board is not 
competent to offer.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the Board finds that there is no basis for 
assignment of a higher evaluation.  


ORDER

An increased rating for the veteran's right knee disability 
is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

